THIRD DIVISION
                         DOYLE, P. J., DILLARD, P. J.,
                             AND MERCIER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                  September 2, 2020



In the Court of Appeals of Georgia
 A18A0077. STATE v. FOWLE.

      MERCIER, Judge.

      In State v. Fowle, 348 Ga. App. 107 (819 SE2d 719) (2018), we reversed the

trial court’s order dismissing Count 1 of a two-count indictment filed against Shantel

Fowle. The Supreme Court of Georgia subsequently granted Fowle’s petition for writ

of certiorari. Before the Supreme Court addressed the appeal, however, the State

moved for, and the superior court entered, an order of nolle prosequi disposing of the

indictment.

      Concluding that the case had become moot, the Supreme Court vacated our

opinion and remanded the case to us with direction that we vacate the trial court’s

November 22, 2016 order from which this appeal originated. Accordingly, we hereby

vacate the trial court’s November 22, 2016 order of dismissal.
Judgment vacated. Doyle, P. J., and Dillard, P. J., concur.




                                  2